Per Curiam.

We deem that the circumstances disclosed warranted further inquiry before the arbitrator’s award was confirmed. The judgment and order appealed from should be reversed, and the matter referred to Hon. Richard P. Lydon, Official Referee, who shall take proof and report to Special Term as to the alleged fraud in procuring the submission to arbitration herein, the relationship between the arbitrator and plaintiff’s attorney, whether proper and timely disclosure thereof was made to appellants’ attorney, and whether the *96latter permitted the submission to proceed after he had adequate knowledge of the circumstances complained of now. The. motion to confirm the award shall be held in abeyance until the coming in of the Official Referee’s report.
Untermyer, Dore, ■ Cohn and Callahan, JJ., concur; Martin, P. J., taking no part.
Judgment and order unanimously reversed, and the matter referred to Hon. Richard P. Lydon, Official Referee, to take proof and report to Special Term as to the alleged fraud in procuring the submission to arbitration herein, the relationship between the arbitrator and plaintiff’s attorney, whether proper and timely disclosure thereof was made to appellants ’ attorney, and whether the latter permitted the submission to proceed after he had adequate knowledge of the circumstances complained of now. The motion to confirm the award shall be held in abeyance until the coming in of the Official Referee’s report. Settle order on notice.